PER CURIAM.
Appellant entered a plea of guilty to the crime of escape from the Arizona State Prison in violation of A.R.S. § 13-392. He was sentenced to an indeterminate term of from 2 to 4 years, the sentence to begin at the expiration of his sentence in the state penitentiary, which sentence he was serving for a prior crime. Appellant was represented by counsel at the time of his plea and at the time of sentencing.
Appellant filed his notice of appeal' in propria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13-161 to handle the appeal. Counsel advised this court by written communication that he had searched the record and was unable to find grounds upon which the appeal could be based. This court ordered the appeal be submitted. On examination of the record we find no grounds upon which the appeal could be based. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.